DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt of certified copies of papers required by 37 CFR 1.55 and Applicant’s request for priority to 12 November 2015 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.

Response to Amendment
Claims 1-3, 5-9, 11, 13-19, & 21-23 were previously pending in the application.  The amendment filed 08 December 2021 has been entered, and the following has occurred: Claims 1-3, 5-7, 13, 14, & 16 have been amended.  Claims 22-23 are cancelled.  No Claims have been added.
Claims 1-3, 5-9, 11, 13-19, & 21 remain pending in the application.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP §2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

112(f) has been invoked for Claims 1 and 2.  Hereinafter, the analysis for the invocation of 35 U.S.C. 112(f) is described:

With regard to Claim 1, the following claim limitations have been mentioned: 
“a patient data device for inputting patient data” in line 2 of Claim 1
“a data administration tool for aggregating and trending patient data of a patient population; and” in lines 3-4 of Claim 1
“a dashboard for disseminating one or more patient population trends” in line 5 of Claim 1

With regard to Claim 2, the following claim limitation has been mentioned:
“… an analysis module that generates the one or more patient population trends” in lines 1-2 of Claim 2

Under the first prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine if a “means” or “step” or generic placeholder for “means” or “step” has been recited in the claim(s) in question.  While a “means” or “step” has not explicitly been cited in this claim, each instance presented above recites a generic placeholder, hereinafter called a “nonce term”.  The nonce term found in line 2 of Claim 1 is “device”.  The nonce term found in line 3 of Claim 1 is “tool”.  The nonce term found in line 5 of Claim 1 is “dashboard”.  The nonce term found in lines 1-2 of Claim 2 is “module”.  Each of these nonce terms has no specific structural meaning or inherent functionality when solely recited, implying that these terms are generic in nature.  Accordingly, Examiner has determined that the aforementioned limitations found in Claims 1 and 2 pass the first prong for testing 35 U.S.C. 112(f).
Under the second prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine whether the recited “means”, “step”, or generic placeholder is modified by functional language.  The functional language found in line 2 of Claim 1 that modifies “device” is “… for inputting patient  in lines 3-4 of Claim 1 that modifies “tool” is “…for aggregating and trending patient data of a patient population…”  The functional language found in line 5 of Claim 1 that modifies “dashboard” is “…for disseminating one or more patient population trends”.  The functional language found in lines 2 of Claim 2 that modifies “module” is “…that generates the one or more patient population trends”.  Accordingly, Examiner has determined that the aforementioned limitations found in Claims 1 and 2 pass the second prong for testing 35 U.S.C. 112(f).
Under the third prong for testing whether 35 U.S.C. 112(f) has been invoked, Examiner must determine if the “means”, “step”, or generic placeholder is modified by sufficient structural limitation to evoke a certain inherent functionality.  In line 2 of Claim 1, “device” is modified by “data”, but this does not grant any structural aspects or inherent functionality, therein.  In line 3 of Claim 1, “tool” is modified by “data administration”, but this does not grant any structural aspects or inherent functionality, therein.  In line 5 of Claim 1, “dashboard” is not modified by any structure or additional limitation and therefore is not granted any inherent functionality.  In line 2 of Claim 2, “module” is modified by “analysis”, but this does not grant any structural aspects or inherent functionality, therein.  Accordingly, Examiner has determined that the aforementioned limitations found in Claims 1 and 2 pass the third prong for testing 35 U.S.C. 112(f).  Therefore, Examiner also determines that Applicant intended to invoke 35 U.S.C. 112(f).  The aforementioned limitations will be given their broadest reasonable interpretation as limited by the description of each limitation in Applicant’s specification for the purposes of both subject matter eligibility (35 U.S.C. 101) and prior art analysis (35 U.S.C. 102 and 35 U.S.C. 103). 
	
With regard to Claim 1, the broadest reasonable interpretation, in accordance with 35 U.S.C. 112(f), of each claim limitation is as follows: 
“a data device for inputting patient data” is assumed to be referenced in p. 9, ll. 1-3 as “may be desktop, computers, tablet computers, smart phone, or any suitable personal computing device” and in p. 9, ll. 9-11 as “configured to execute one or more computer programs, such as internet browser program, to allow users to interact with the data administration tool
“a data administration tool for aggregating and trending patient data of a patient population” is assumed to be referenced in p. 2, ll. 11-12 “comprises an analysis module that generates the one or more patient population trends”, in p. 8, ll. 20-21 as “data device connected through network to a data administration tool”, and in p. 13, ll. 10-11 as “configured to respond to inputs through data devices”.
“a dashboard for disseminating one or more patient population trends” is assumed to be referenced in p. 15, ll. 34-35 “displays a visual representation of different patient data or different subsets of patient data”.

With regard to Claim 2, the broadest reasonable interpretation, in accordance with 35 U.S.C. 112(f), of each claim limitation is as follows: 
 “… an analysis module that generates the one or more patient population trends” is assumed to be referenced in p. 13, ll. 15-18 as “comprises computer logic utilized to provide the specified functionalities. Comprises a number of processing modules… a module can be implemented in hardware, firmware, and/or software controlling a general purpose processor” and in p. 14, ll. 12-24 “may perform predictive analytics to trend a patient’s outcomes, a patient population’s outcomes, or other information regarding a specific patient or a group of patients”.















Claim Analysis - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims recite subject matter within a statutory category as a process (Claims 7-9, 11, 13, 14-19, 21) and machine (claims 1-3 & 5-6) which recite steps of:
establishing a survey protocol;
providing a plurality of patients access to the survey protocol;
collecting patient data inputs through the survey protocol
receiving medical device-generated patient data from each respective patient of the plurality of patients
aggregating and trending patient data the post-operative patient data inputs collected from the plurality of patients;
disseminating a summary of the aggregated medical device-generated patient data and patient data inputs to a manufacturer via a network that provides a secure communication channel to prevent tampering with or unauthorized access to the patient data in compliance with HIPAA;
wherein a secure communication channel is provided to prevent tampering with or unauthorized access to the patient data so that the system is HIPAA compliant;
refining the functionality of varying devices based on the summary;
wherein refining the functionality comprises adjusting an amount of fluid provided over time by each of the plurality of varying devices.
The above recited limitations set forth an arrangement where post-operative patient data is collected and aggregated.  Once the patient data is acquired, it is analyzed and trended on a population-basis.  The analysis and trends are then disseminated or distributed to different devices, such as a hat are interconnected via a network.  This arrangement merely amounts to steps to organize healthcare 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as Claims 2-3, 5-6, 8-9, 11, 13, 15-19 & 21-23, reciting particular aspects of post-operative data being collected, post-operative anesthetic being applied to the patient, a survey being conducted, and/or post-operative data being presented may be performed in the mind but for recitation of generic computer components).  
This judicial exception is integrated into a practical application.  As mentioned above, the recited abstract idea relates to organizing healthcare treatment by performing the collection and analysis of data within a patient population and subsequently applying gathered trends from the patient population to optimize or improve future, individual patient treatment outcomes. The Claims positively recite the refinement of the functionality of each of a plurality of post-operative infusion pumps, i.e. the amount of infusion fluid provided over time to each of a plurality of patients, based on the performance of the abstract idea, and thereby integrate the recited abstract idea into a practical application.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent Publication No. 20080040151) in view of Estes et al. (U.S. Patent Publication No. 20120220940), further in view of Ryan et al. (U.S. Patent Publication No. 20160180040)

Claim 1 – 
Regarding Claim 1, Moore teaches a system for tracking patient data, the system comprising:
a plurality of patient data device for a plurality of patients to input post-operative patient data, the plurality of patients forming a patient population (See Moore Para [0130]: “An exemplary client 102 may include a processor, a memory (e.g. RAM), a bus which couples the processor and the memory, a mass storage device (e.g. a magnetic hard disk or an optical storage disk) coupled to the processor and the memory through an I/O controller, and a network interface coupled to the processor and the memory, such as a modem, digital subscriber line ("DSL") card, cable modem, network interface card, wireless network card, or other interface device capable of wired, fiber optic, or wireless data communications”; See Moore Par [0286] which discloses medical devices producing medical information and patient data related to a particular topic, 
a plurality of post-operative infusion pumps for a regional anesthetic that generate medical device-generated patient data (See Moore Par [0286] which discloses medical devices producing/generating medical information and patient data related to a particular topic, person, entity, etc.; See Moore Par [0595]-[0601] which discloses a user interface for receiving inputs relating to a post-operative patient data; See Moore Par [0948]-[0950] & [0952] which discloses infusion pumps and other devices specific to the purpose of applying anesthesia, regional anesthetic, or analgesic; Moore effectively discloses a plurality of patient data devices that generate medical device-generated patient data, and those devices specifically being post-operative infusion pumps, but is not explicit on the devices specifically being post-operative infusion pumps for administering a regional anesthetic, however this is considered an intended use of the post-operative infusion pumps (See MPEP §2114 which describes that the manner of operating a device or apparatus does not differentiate said apparatus from prior art if the prior art discloses the appropriate structure for said apparatus and therefore, between the recited infusion pumps of Moore Par [0952] and the anesthetic devices recited in Moore Par [0950], an infusion pump for the specific purposes of applying a regional anesthetic is considered met);
a data administration tool for aggregating and trending the post-operative patient data and medical-device generated patient data of the patient population (See Moore Par [0286] which discloses medical devices producing medical information and post-operative patient data related to a particular topic, person, entity, etc. and may be pushed into a data stream; See Moore Par [0327] “As part of a TQM/CQI project, data could be collected on each patient who visits the ER within a defined period of time, this data could be combined with other useful information, such as, day of the week, time of day of the visit, injury causing the ER visit, and so on.  Once these data are aggregated and analyzed it may be possible to spot trends or problem areas that may be improved”; See Moore Par [0595]-[0601] which discloses user interfaces/medical devices for receiving inputs relating to a post-operative patient data);
a manufacturer dashboard for disseminating one or more patient population trends to a manufacturer of the plurality of post-operative infusion pumps for adjustment of an amount of infusion fluid provided over time by each post-operative infusion pump the post-operative infusion pump (See Moore Par [0325]-[0326] which discloses disseminating information related to performance, quality, etc. and these metrics relating to services, goods, and the like.  See Moore Par [0949] which discloses disseminating via publishing, sharing, using, receiving and/information related to performance of the goods or device to a device manufacturer such as the amount of device usage, personnel using the device, patients with whom the device was operated, and so forth, constituting patient population trends See Moore Par [0595]-[0601] which discloses user interfaces/medical devices for receiving inputs relating to a post-operative patient data; See Moore Par [0951]-[0952] which discloses a withdrawal-infusion pump being one of the devices that can interact with syndicated data, or publish one or more syndicated feeds such as to share, publish, use, receive, store, or allow review of syndicated data, which can include data relating to the performance of the device, the amount of device usage, etc. Therefore, Moore effectively discloses a plurality of patient data devices, each of which collect data or publish syndicated feeds to allow review of syndicated data relating to performance of the devices, but is not necessarily expressive on the devices specifically being a plurality of post-operative infusion pumps for adjustment of an amount of infusion fluid provided over time), wherein the plurality of patient data devices, the plurality of post-operative infusion pumps, the data administration tool, and/or the dashboard are connected to a network, further wherein the network provides a secure connection channel to prevent tampering with or unauthorized access to the patient data so that the system is HIPAA compliant (See Moore Para [0080]: “…providing a user interface that allows a network of members of the institution to access the syndicated content and to perform an interaction with the syndicated content, wherein a record of the interaction of one of the members with the syndicated content can be viewed by another one of the members”; See Moore Para [0285]: “Pools may employ a variety of security measures to achieve conditional access, privacy, security, and the like.  Access to pools can be controlled for individuals (e.g., according to identity or role), spiders, web services, and so forth.  Access control may be implemented, for example, using third party products such as Cisco Secure Access Server or Microsoft Products such as Windows Active Directory or the Windows Server Network Access Protection (NAP) policy enforcement platform built into the Microsoft Windows Vista and Windows Server operating systems”).  Additionally, the limitation “so that the system is HIPAA compliant” is a non-limiting, intended result of a step positively recited, in this case, wherein the network provides a secure connection channel to prevent tampering with or unauthorized access to the patient data; See Moore Par [0583] which makes mention of HIPAA compliance and technological safeguards to ensure such compliance within the system and devices of Moore;  See Moore Par [0595]-[0601] which discloses a user interface for receiving inputs relating to a post-operative patient data; See Moore Par [0951]-[0952] which discloses a withdrawal-infusion pump being one of the devices that can interact with syndicated data, or publish one or more syndicated feeds such as to share, publish, use, receive, store, or allow review of syndicated data, which can include data relating to the performance of the device, the amount of device usage, etc.

Moore does not further disclose a method wherein:
a plurality of patient data devices for a plurality of patients to input post-operative patient data, e.g. after an outpatient medical procedure, through patient inputs to a data collection protocol, the plurality of patients forming a patient population

the syndication or collection of the data specifically being collected or syndicated by one or more post-operative infusion pumps and disseminating said collected/syndicated, post-operative data to a manufacturer or manufacturer dashboard in particular

As discussed above, Moore Par [0286] discloses a plurality of various medical devices for collecting medical, patient-generated data, Moore Par [0595]-[0601] discloses the specific syndication of post-operative care data such as via web feed, RSS stream, or RSS channel, and Moore Par [0951]-[0952] discloses a withdrawal-infusion pump being one of the devices that can interact with syndicated data, or publish one or more syndicated feeds such as to share, publish, use, receive, store, or allow review of syndicated data, which can include data relating to the performance of the device, the amount of device usage, etc.  However, Moore does not specifically disclose the plurality of devices being a plurality of infusion pumps and said pumps being used for purposes of anesthesia or syndication/collection of the data specifically being collected or syndicated by the post-operative infusion pump, nor does Moore disclose the specific data that has been collected or syndicated specifically by the post-operative infusion pump being disseminated to a manufacturer or manufacturer dashboard in particular, such as for purposes of refinement of the operation, use, or characteristics of the infusion pump itself.

However, Estes discloses the syndication or collection of the data specifically being collected or syndicated by one or more post-operative infusion pumps and disseminating said collected/syndicated, post-operative data to a manufacturer or manufacturer dashboard in particular (See Estes Par [0110] and Fig. 12 which discloses a plurality of pumps or input devices on respective pumps being designed to determine and utilize information for transfer to a central repository such as described in Par [0094]-[0100] which discloses the system being capable of uploading or downloading pump operating parameters, feedback of suggested manual parameters, and other trends within the patient population that relate to the infusion pump to a database and further discloses after determining a sending device and receiving device that is communicably coupled to the system (and while not explicitly mentioned to be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection and dissemination of syndicated, post-operative, patient data via various medical devices, as disclosed in Moore, to specifically include a plurality of post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, as disclosed in Estes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Moore to specifically include a plurality post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, for purposes of wireless, automatic communication and refinement of the operation, use, or characteristics of future infusion pumps (See Estes Par [0094]-[0100]).

As disclosed above, Moore and Estes disclose a plurality of post-operative infusion pumps that generate post-operative patient data and disseminate a summary of the aggregated population data set to a manufacturer.  However, Moore and Estes do not specifically disclose:
implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion pumps.

Ryan discloses implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion pumps (See Ryan Par [0046] which discloses medication levels associated with one or more integrated home devices being automatically adjusted in response to one or more interventions being communicated to one or more clinical devices;  See Ryan Par [0043] & [0048]-[0050] which discloses using a predictive model to incorporate one or more interventions, the predictive model based on received data for a plurality of patients from a plurality of sources, and thereby increasing or decreasing a bolus dosage or frequency of medication the patient is currently taking via an integrated home device, i.e. an insulin pump, as disclosed in Ryan Par [0046], [0051]-[0052].  The disclosure of Ryan is directly applicable to the combined disclosure of Moore and Estes because the disclosures share limitations and capabilities, namely, they are all directed towards operative and/or post-operative care of patients and monitoring patient population trends and/or post-operative data to optimize care of future patients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the already-disclosed embodiments of Moore and Estes regarding a plurality of post-operative infusion pumps that generate post-operative patient data and disseminate a summary of the aggregated population data set to a manufacturer, to further include implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each 


Claim 2 – 
Regarding Claim 2, Moore, Estes, and Ryan teach the system of Claim 1 in its entirety.  Moore further teaches a system, wherein:
the data administration tool comprises an analysis module that generates the patient population trend (See Moore Para [0772]: “For example, an RSS-enabled client may present frequency distributions, contingency tables, descriptive statistics, predictive statistics, and the like of salient features of a physician's practice, trends, in comparison with standards of care.  This analysis may be applied to qualitative or quantitative data”).

Claim 3 – 
Regarding Claim 3, 
the patient population trends is devoid of personal identifiers of individual patients (See Moore Para [1035]: “As generally described herein, health care data may be depersonalized and published for general use using a syndication platform or other data publication system”).

Claim 6 – 
Regarding Claim 6, Moore, Estes, and Ryan teach the system of Claim 1 in its entirety.  Moore further teaches a system, wherein:
the system comprises a plurality of dashboards (See Moore Paragraph [0208]: “In embodiments a user interface for a wireless or handheld device may be customized to include menus that specifically relate to RSS content.  For example, an interface may be provided with a separate RSS menu icon, drop down selection, or the like for allowing a user to place such a device in an RSS mode.  Within an RSS mode, initiated by an RSS menu option, a user may be provided with options to take actions related to RSS”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent Publication No. 20080040151) in view of Estes et al. (U.S. Patent Publication No. 20120220940), in view of Kelly, further in view of Ryan et al. (U.S. Patent Publication No. 20160180040)

Claim 5 –
Regarding Claim 5, Moore and Estes teach the system of Claim 1 in its entirety.  Kelly further discloses a system, wherein:
a patient inputs patient data into a web-based survey accessed through a respective patient data device of the plurality of patient data devices (See Kelly Col. 11, ll. 1-10: “It is another feature and advantage of the present invention that the selection and/or collection of specific information on a patient's medical condition may be obtained by administering interactively a set of core survey questions as a result of a patient calling in over the telephone, the provider calling the patient, the patient responding from home via the internet, the patient being interviewed live in a doctor's office or other location, the patient responding on a computer terminal in the doctor's office or some other location, and/or the patient responding by mail”). 
Kelly’s system is directly applicable to Moore and Estes’s system because they both share characteristics and capabilities, namely, they are both directed to organizing patient healthcare efforts via electronic networks and patient responses.  One of ordinary skill in the art would have been motivated to modify the system of Moore and Estes to include a patient reporting their own patient data into a web-based survey, as disclosed by Kelly.  One of ordinary skill in the art would have been motivated to include a system where the data device contains a data collection protocol, i.e. a survey for collecting patient data, because with easy access to updated information, such as via survey, from the patient on the medical condition of the patient and likely health needs, many diseases could be more effectively and efficiently treated (See Kelly Col. 2, ll. 4-7).

Claims 7-9, 11, 13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (U.S. Patent Publication No. 2008/0040151) in view of Kelly et al. (U.S. Patent No. 8032398), further in view of Estes al. (U.S. Patent Publication No. 2012/0220940), further in view of Ryan et al. (U.S. Patent Publication No. 2016/0180040)

Claim 7 – 
Regarding Claim 7, Moore teaches a method, comprising:
receiving patient data after an outpatient medical procedure through patient inputs to a data collection protocol, the patient data including subject patient-generated pain data
receiving medical device-generated patient data from a plurality of post-operative infusion pumps for a regional anesthetic after an outpatient medical procedure (See Moore Par [0286] which discloses medical devices producing/generating medical information and patient data related to a particular topic, person, entity, etc.; See Moore Par [0595]-[0601] which discloses a user interface for receiving inputs relating to a post-operative patient data; See Moore Par [0948]-[0950] & [0952] which discloses infusion pumps and other devices specific to the purpose of applying anesthesia, regional anesthetic, or analgesic; Moore effectively discloses a plurality of patient data devices that generate medical device-generated patient data, and those devices specifically being post-operative infusion pumps, but is not explicit on the devices specifically being post-operative infusion pumps for administering a regional anesthetic, however this is considered an intended use of the post-operative infusion pumps (See MPEP §2114 which describes that the manner of operating a device or apparatus does not differentiate said apparatus from prior art if the prior art discloses the appropriate structure for said apparatus and therefore, between the recited infusion pumps of Moore Par [0952] and the anesthetic devices recited in Moore Par [0950], an infusion pump for the specific purposes of applying a regional anesthetic is considered met);
aggregating the patient data of a patient population and the medical device-generated patient data of the patient population to form an aggregated population data set (See Moore Para [0327]: “As part of a TQM/CQI project, data could be collected on each patient who visits the ER within a defined period of time, this data could be combined with other useful information, such as, day of the week, time of day of the visit, injury causing the ER visit, and so on.  Once these data are aggregated and analyzed it may be possible to spot trends or problem areas that may be improved”);
controlling access to the patient data via a network that provides a secure communication channel to prevent tampering with or unauthorized access to the patient data in compliance with HIPAA (See Moore Para [0285]: “Pools may employ a variety of security measures to achieve conditional access, privacy, security, and the like.  Access to pools can be controlled for individuals (e.g., according to identity or role), spiders, web services, and so forth.  Access control may be implemented, for example, using third party products such as Cisco Secure Access Server or Microsoft Products such as Windows Active Directory or the Windows Server Network Access Protection (NAP) policy enforcement platform built into the Microsoft Windows Vista and Windows Server operating systems” Additionally, the limitation “so that the system is HIPAA compliant” is a non-limiting, intended result of a step positively recited, in this case, wherein the network provides a secure connection channel to prevent tampering with or unauthorized access to the patient data.  According to MPEP 2111.04, a clause in a method is not given patentable weight when it simply expresses the intended result of a process step positively recited Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Therefore, as a non-limiting intended result, the limitation is met by simply meeting the positively recited step of creating a network that provides a secure connection channel to prevent tampering or unauthorized access to the patient data, which has been shown.  It should be noted that the limitation, regardless of the non-limiting intended result, is met by Moore Par [0583] which does make mention of HIPAA compliance and technological safeguards to ensure such compliance within the system of Moore); and
disseminating a summary of the aggregated population data set to a manufacturer dashboard of a manufacturer of the plurality of post-operative infusion pumps for evaluation of the performance of each post-operative infusion pump of the plurality of post-operative infusion pumps with respect to patient pain management outcomes of the patient population (See Moore Par [0325]-[0326] which discloses disseminating information related to performance, quality, etc. and these metrics relating to services, goods, and the like.  See Moore Par [0878] & [0948]-[0950] which discloses disseminating via publishing, sharing, using, receiving and/information related to performance of the goods or device to a device manufacturer such as the amount of device usage, personnel using the device, patients with whom the device was operated, as well as pain level, providing a user interface that allows a network of members of the institution to access the syndicated content and to perform an interaction with the syndicated content, wherein a record of the interaction of one of the members with the syndicated content can be viewed by another one of the members” and Moore Para [0208]: “In embodiments a user interface for a wireless or handheld device may be customized to include menus that specifically relate to RSS content. For example, an interface may be provided with a separate RSS menu icon, drop down selection, or the like for allowing a user to place such a device in an RSS mode.  Within an RSS mode, initiated by an RSS menu option, a user may be provided with options to take actions related to RSS, such as subscribing to feeds, selecting feeds from a set of feeds, prioritizing feeds, selecting feeds as favorites, or the like”)

As discussed above, Moore discloses receiving patient data after an outpatient medical procedure, the patient data including subject patient-generated pain data, but Moore does not further disclose a method wherein:
receiving patient data after an outpatient medical procedure through patient inputs to a data collection protocol, the patient data including subjective patient-generated pain data;

Kelly teaches a method comprising receiving patient data through patient inputs to a data collection protocol, the patient data including subjective patient-generated pain data (See Kelly Col. 11, ll. 1-10: “It is another feature and advantage of the present invention that the selection and/or collection of specific information on a patient's medical condition may be obtained by administering interactively a set of core survey questions as a result of a patient calling in over the telephone, the provider calling the patient, the patient responding from home via the internet, the patient being interviewed live in a doctor's office or other location, the patient responding on a computer terminal in the doctor's office or some other location, and/or the patient responding by mail”).


Furthermore, as discussed above, Moore Par [0286] discloses a plurality of various medical devices for collecting medical, patient-generated data, Moore Par [0595]-[0601] discloses the specific syndication of post-operative care data such as via web feed, RSS stream, or RSS channel, and Moore Par [0951]-[0952] discloses a withdrawal-infusion pump being one of the devices that can interact with syndicated data, or publish one or more syndicated feeds such as to share, publish, use, receive, store, or allow review of syndicated data, which can include data relating to the performance of the device, the amount of device usage, etc.  However, Moore and Kelly do not disclose:
the plurality of devices specifically being a plurality of infusion pumps being used for purposes of administering a regional anesthetic after an outpatient medical procedure;
disseminating a summary of the aggregated population data set to a manufacturer dashboard of a manufacturer, for evaluation of the performance of each post-operative infusion pump of the plurality of post-operative infusion pumps with respect to patient pain management outcomes of the patient population;

However, Estes discloses the syndication or collection of the data specifically being collected or syndicated by one or more post-operative infusion pumps and disseminating said collected/syndicated, post-operative data to a manufacturer or manufacturer dashboard in particular (See Estes Par [0110] and Fig. 12 which discloses a plurality of pumps or input devices on respective pumps being designed to determine and utilize information for transfer to a central repository such as described in Par [0094]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection and dissemination of syndicated, post-operative, patient data via various medical devices, as disclosed in Moore, to specifically include a plurality of post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, as disclosed in Estes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Moore to specifically include a plurality post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, for purposes of wireless, automatic communication and refinement of the operation, use, or characteristics of future infusion pumps (See Estes Par [0094]-[0100]).


implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion pumps.

Ryan discloses implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion pumps (See Ryan Par [0046] which discloses medication levels associated with one or more integrated home devices being automatically adjusted in response to one or more interventions being communicated to one or more clinical devices;  See Ryan Par [0043] & [0048]-[0050] which discloses using a predictive model to incorporate one or more interventions, the predictive model based on received data for a plurality of patients from a plurality of sources, and thereby increasing or decreasing a bolus dosage or frequency of medication the patient is currently taking via an integrated home device, i.e. an insulin pump, as disclosed in Ryan Par [0046], [0051]-[0052].  The disclosure of Ryan is directly applicable to the combined disclosure of Moore, Kelly, and Estes because the disclosures share limitations and capabilities, namely, they are all directed towards operative and/or post-operative care of patients and monitoring patient population trends and/or post-operative data to optimize care of future patients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the already-disclosed embodiments of Moore, Kelly, and Estes regarding a 

Claim 8 – 
Regarding Claim 8, Moore, Kelly, Estes, and Ryan teach the method of Claim 7 in its entirety.  Moore further discloses a method, wherein:
disseminating the summary of the aggregated population data set comprises disseminating a comparison of two or more pain management therapies (See Moore Par [0878] which discloses syndicated data including range of motion, pain level, overall functional status, mobility, etc., and these data being collected during therapy sessions such as post-operative settings;  See Moore Para [0841]: “In embodiments, researchers, physicians, healthcare providers, institutions, think tanks, regulatory bodies, accreditation groups, may interact with syndicated comparisons of patients' outcomes with national norms to which others may subscribe and/or publish.  For example, within a cardiology physician group, physicians may wish to compare how their patients fare following a certain intervention type as compared to other patients within a practice group, with local norms, national norms, etc.  Similarly, an institution, regulatory body or accreditation group may seek to compare the outcomes of different institutions, providers, and the like”).

Claim 9 –
Regarding Claim 9, Moore, Kelly, Estes, and Ryan teach the method of Claim 7 in its entirety.  Moore further discloses a method, wherein:
disseminating the summary of the aggregated population data set comprises disseminating a patient outcome trend of the patient population (See Moore Para [0841]: “In embodiments, researchers, physicians, healthcare providers, institutions, think tanks, regulatory bodies, accreditation groups, may interact with syndicated comparisons of patients' outcomes with national norms to which others may subscribe and/or publish.  For example, within a cardiology physician group physicians may wish to compare how their patients fare following a certain intervention type as compared to other patients within a practice group, with local norms, national norms, etc.  Similarly, an institution, regulatory body or accreditation group may seek to compare the outcomes of different institutions, providers, and the like”).

Claim 11 –
Regarding Claim 11, Moore, Kelly, Estes, and Ryan teach the method of Claim 7 in its entirety.  Moore further discloses a method, wherein:
disseminating the summary of the aggregated population data set comprises disseminating a first summary to a physician dashboard (See Moore Para [0172]: “Although not depicted, a single content source 204 may also have multiple data feeds 202.  These may be organized topically or according to target clients 102” and See Moore Para [0174]: “As will be described in greater detail below, the aggregator 210 may filter, prioritize, or otherwise process the aggregated data feeds.  A single processed data feed 202 may then be provided to a client 102 as depicted by an arrow 212.  The client 102 may request periodic updates from the data feed 202 created by the aggregator 210 as also indicated by an arrow 212.  As indicated by an arrow 213, the client 102 may also configure the aggregator 210 such as by adding data streams 202, removing data streams 202, searching for new data streams 202, explicitly filtering or prioritizing items from the data streams 202, or designating personal preferences or profile data that the aggregator 210 may apply to generate the aggregated data feed 202” and See Moore Figure 2 which depicts a first data set 202, an optional second data set 202, an optional third data set 202, and so forth being aggregated by an aggregator 210.  As disclosed in the citation from Paragraph [0172] above, multiple target clients 102 may be on the receiving end of these organized/aggregated data feeds); and
disseminating a second summary to the medical device manufacturer dashboard (See Moore Par [0325]-[0326] which discloses disseminating information related to performance, quality, etc. and these metrics relating to services, goods, and the like.  See Moore Par [0878] & [0949] which discloses disseminating via publishing, sharing, using, receiving and/information related to performance of the goods or device to a device manufacturer such as the amount of device usage, personnel using the device, patients with whom the device was operated, as well as pain level, functional status, mobility of the patient and so forth, constituting patient population trend; See Moore Para [0172]: “Although not depicted, a single content source 204 may also have multiple data feeds 202.  These may be organized topically or according to target clients 102” and See Moore Para [0174]: “As will be described in greater detail below, the aggregator 210 may filter, prioritize, or otherwise process the aggregated data feeds.  A single processed data feed 202 may then be provided to a client 102 as depicted by an arrow 212.  The client 102 may request periodic updates from the data feed 202 created by the aggregator 210 as also indicated by an arrow 212.  As indicated by an arrow 213, the client 102 may also configure the aggregator 210 such as by adding data streams 202, removing data streams 202, searching for new data streams 202, explicitly filtering or prioritizing items from the data streams 202, or designating personal preferences or profile data that the aggregator 210 may apply to generate the aggregated data feed 202” and See Moore Figure 2 which depicts a first data set 202, an optional second data set 202, an optional third data set 202, and so forth being aggregated by an aggregator 210.  As disclosed in the citation from Paragraph [0172] above, multiple target clients 102 may be on the receiving end of these organized/aggregated data feeds). 

Claim 13 –
Regarding Claim 13, Moore, Kelly, Estes, and Ryan teach the method of Claim 7 in its entirety.  Kelly further discloses a method, further comprising:
identifying the patient population to receive access to the data collection protocol; and providing the patient population access to the data collection protocol (See Kelly Col. 9, ll. 66 – Col. 10, ll. 1-3: “It is therefore a feature and advantage of the present invention in providing a method and/or system to identify or target potentially high health resource utilizers in a population, and to enlist them in the appropriate utilization of healthcare resources” and Kelly Col. 10, ll. 61-67: “It is another feature and advantage of the present invention in providing a computer implemented and/or assisted process for identifying and/or measuring high utilizers of health care in a population, through the selection and/or collection of information on a specific patient's medical condition, utilizing a set of core survey questions administered interactively and combined with diagnostic data” and Kelly Col. 11, ll. 1-10: “It is another feature and advantage of the present invention that the selection and/or collection of specific information on a patient's medical condition may be obtained by administering interactively a set of core survey questions as a result of a patient calling in over the telephone, the provider calling the patient, the patient responding from home via the internet, the patient being interviewed live in a doctor's office or other location, the patient responding on a computer terminal in the doctor's office or some other location, and/or the patient responding by mail”);

One would have been motivated to further improve the method taught by Moore and Kelly to include identifying a patient population to receive access to the data collection protocol, and providing the patient population access to the data collection protocol as disclosed by Kelly.  One would have been motivated to include identifying a patient population to receive access to the data collection protocol, and providing the patient population access to the data collection protocol in order to identify high utilization patients and provide proactive advice, medical treatment, and/or during treatment (See Kelly Col. 11, ll. 14-17).

Claim 21 –
Regarding Claim 21, Moore, Kelly, Estes, and Ryan disclose the method of Claim 7 in its entirety.  Estes further discloses a method, further comprising:
revising a treatment protocol for at least one patient of patient population based on the summary (See Estes Par [0091]-[0095] which discloses refining the functionality or parameters of the medical device relating to bolus profile, basal rate, RTC, BG history, and bolus history, which is understood to include purposes of refining the amount of infusion fluid provided over time))

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of Moore, Kelly, Estes, and Ryan to further include revising a treatment protocol for at least one patient of patient population based on the summary, as disclosed in Estes, because the revising of the treatment provided over time can allow for more accurate estimates of medicine, anesthesia, insulin, etc. to be provided to the patient based on pattern or trended data that has already been established by a patient from previous pump(s). (See Estes Par [0091]-[0095])

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Moore, further in view of Estes, further in view of Ryan.

Claim 14 – 
Regarding Claim 14, Kelly teaches a method comprising:
establishing a survey protocol (See Kelly Col. 12, ll. 20-25: “In accordance with another embodiment of the invention, an interactive computer assisted method allows an interviewer to call a patient, select the appropriate core questions based on the information obtained from a central patient profile stored in a central computer, and obtain the relevant answers from the patient”);
providing a plurality of patients access to the survey protocol (See Kelly Col. 11, ll. 1-10: “It is another feature and advantage of the present invention that the selection and/or collection of specific information on a patient's medical condition may be obtained by administering interactively a set of core survey questions as a result of a patient calling in over the telephone, the provider calling the patient, the patient responding from home via the internet, the patient being interviewed live in a doctor's office or other location, the patient responding on a computer terminal in the doctor's office or some other location, and/or the patient responding by mail”);
collecting patient data inputs through the survey protocol (See Kelly Col. 11, ll. 1-10: “It is another feature and advantage of the present invention that the selection and/or collection of specific information on a patient's medical condition may be obtained by administering interactively a set of core survey questions as a result of a patient calling in over the telephone, the provider calling the patient, the patient responding from home via the internet, the patient being interviewed live in a doctor's office or other location, the patient responding on a computer terminal in the doctor's office or some other location, and/or the patient responding by mail”);
Moore further discloses a method comprising:
receiving medical device-generated patient data from a plurality of post-operative infusion pump for a regional anesthetic of each respective patient of the plurality of patients (See Moore Par [0286] which discloses medical devices producing medical information and patient data related to a particular topic, person, entity, etc. and may be pushed into a data stream;);
aggregating medical device-generated patient data and patient data inputs collected from the plurality of patients (See Moore Par [0286] which discloses medical devices producing medical information and patient data related to a particular topic, person, entity, etc. and may be pushed into a data stream); 
disseminating a summary of the aggregated medical device-generated patient data and patient data inputs to a manufacturer dashboard of a manufacturer of the plurality of post-operative infusion pump via a network that provides a secure communication channel to prevent tampering with or unauthorized access to the patient data in compliance with HIPAA (See Moore Par [0286] which discloses medical devices producing medical information and patient data related to a particular topic, person, entity, etc. and may be pushed into a data stream; See Moore Par [0327] “As part of a TQM/CQI project, data could be collected on each patient who visits the ER within a defined period of time, this data could be combined with other useful information, such as, day of the week, time of day of the visit, injury causing the ER visit, and so on.  Once these data are aggregated and analyzed it may be possible to spot trends or problem areas that may be improved”;  See Kelly Col. 19, ll. 54 – Col. 20, ll. 3: “In the following step 102, advantageously existing and/or collected information is assessed to determine which medical conditions, patient characteristics or other demographic characteristics or conditions are predictive of high utilization of health care services using standard techniques and to specify the rules and decision criteria via, for example, standard medical guidelines used in the expert system for determining when a patient may be a high utilizer of health care. This information is periodically updated 103 (FIG. 21b)”; See Moore Para [0285]: “Pools may employ a variety of security measures to achieve conditional access, privacy, security, and the like.  Access to pools can be controlled for individuals (e.g., according to identity or role), spiders, web services, and so forth.  Access control may be implemented, for example, using third party products such as Cisco Secure Access Server or Microsoft Products such as Windows Active Directory or the Windows Server Network Access Protection (NAP) policy enforcement platform built into the Microsoft Windows Vista and Windows Server operating systems”.  Additionally, the limitation “so that the system is HIPAA compliant” is a non-limiting, intended result of a step positively recited, in this case, wherein the network provides a secure connection channel to prevent tampering with or unauthorized access to the patient data.  According to MPEP 2111.04, a clause in a method is not given patentable weight when it simply expresses the intended result of a process step positively recited Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Therefore, as a non-limiting intended result, the limitation is met by simply meeting the positively recited step of creating a network that provides a secure connection channel to prevent tampering or unauthorized access to the patient data, which has been shown.  It should be noted that the limitation, regardless of the non-limiting intended result, is met by Moore Par [0583] which does make mention of HIPAA compliance and technological safeguards to ensure such compliance within the system of Moore)
Moore’s system is directly applicable to the system of Kelly because they both share characteristics and capabilities, namely, they are both directed to organizing patient healthcare efforts via electronic networks and patient responses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a secure communication channel to prevent tampering with or unauthorized access to the patient data in compliance with HIPAA and device (i.e., post-operative infusion pumps) information such as performance, as disclosed by Moore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As discussed above, Moore Par [0286] discloses a plurality of various medical devices for collecting medical, patient-generated data, Moore Par [0595]-[0601] discloses the specific syndication of post-operative care data such as via web feed, RSS stream, or RSS channel, and Moore Par [0951]-[0952] discloses a withdrawal-infusion pump being one of the devices that can interact with syndicated data, or publish one or more syndicated feeds such as to share, publish, use, receive, store, or allow review of syndicated data, which can include data relating to the performance of the device, the amount of device usage, etc.  However, Kelly and Moore do not disclose:
disseminating a summary of the aggregated population data set to a manufacturer dashboard of a manufacturer, for evaluation of the performance of each post-operative infusion pump of the plurality of post-operative infusion pumps with respect to patient pain management outcomes of the patient population;

However, Estes discloses the syndication or collection of the data specifically being collected or syndicated by one or more post-operative infusion pumps and disseminating said collected/syndicated, post-operative data to a manufacturer or manufacturer dashboard in particular (See Estes Par [0110] and Fig. 12 which discloses a plurality of pumps or input devices on respective pumps being designed to determine and utilize information for transfer to a central repository such as described in Par [0094]-[0100] which discloses the system being capable of uploading or downloading pump operating parameters, feedback of suggested manual parameters, and other trends within the patient population that relate to the infusion pump to a database and further discloses after determining a sending device and receiving device that is communicably coupled to the system (and while not explicitly mentioned to be a “manufacturer” or “manufacturer dashboard” per se in the disclosure, Estes is vocal about a digital 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collection and dissemination of syndicated, post-operative, patient data via various medical devices, as disclosed in the combined disclosure of Moore and Kelly, to specifically include a plurality of post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, as disclosed in Estes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in the combined Moore to specifically include a plurality post-operative infusion pumps that collect and disseminate post-operative, patient data to a manufacturer or manufacturer dashboard in particular, for purposes of wireless, automatic communication and refinement of the operation, use, or characteristics of future infusion pumps (See Estes Par [0094]-[0100]).

As disclosed above, Kelly, Moore, and Estes disclose a plurality of post-operative infusion pumps that generate post-operative patient data and disseminate a summary of the aggregated population data set to a manufacturer.  However, Kelly, Moore, and Estes do not specifically disclose:
refining the functionality of the plurality of post-operative infusion pumps based on the summary
wherein refining the functionality of the plurality of post-operative infusion pumps comprises adjusting an amount of infusion fluid provider over time by each post-operative infusion pump of the plurality of post-operative infusion pumps
Ryan discloses implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion pumps (See Ryan Par [0046] which discloses medication levels associated with one or more integrated home devices being automatically adjusted in response to one or more interventions being communicated to one or more clinical devices;  See Ryan Par [0043] & [0048]-[0050] which discloses using a predictive model to incorporate one or more interventions, the predictive model based on received data for a plurality of patients from a plurality of sources, and thereby increasing or decreasing a bolus dosage or frequency of medication the patient is currently taking via an integrated home device, i.e. an insulin pump, as disclosed in Ryan Par [0046], [0051]-[0052].  The disclosure of Ryan is directly applicable to the combined disclosure of Kelly, Moore, and Estes because the disclosures share limitations and capabilities, namely, they are all directed towards operative and/or post-operative care of patients and monitoring patient population trends and/or post-operative data to optimize care of future patients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the already-disclosed embodiments of Kelly, Moore, and Estes regarding a plurality of post-operative infusion pumps that generate post-operative patient data and disseminate a summary of the aggregated population data set to a manufacturer, to further include implementing an improvement to the configuration of the plurality of post-operative infusion pumps based on the summary, wherein the improvement is the same for each post-operative infusion pump of the plurality of post-operative infusion pumps and the improvement includes adjusting an amount of infusion fluid provided over time by each post-operative infusion pump of the plurality of post-operative infusion 

Claim 15 – 
Regarding Claim 15, Kelly, Moore, Estes and Ryan teach the method of Claim 14 in its entirety.  Kelly further teaches a method, wherein:
the survey protocol is a dynamic survey protocol (See Kelly Abstract: “The invention optionally involves the step of determining the appropriate core questions and the criteria to determine whether and when to ask certain questions of particular patients based on their response to prior questions”).

Claim 16 –
Regarding Claim 16, Kelly, Moore, Estes and Ryan teach the method of Claim 15 in its entirety.  Kelly further teaches a method, wherein:
the dynamic survey protocol configures a current survey presented to a respective patient of the plurality of patients based on a previous survey presented to the patient (See Kelly Abstract: “The invention optionally involves the step of determining the appropriate core questions and the criteria to determine whether and when to ask certain questions of particular patients based on their response to prior questions”).

Claim 17 – 
Regarding Claim 17, Kelly, Moore, Estes and Ryan teach the method of Claim 14 in its entirety.  Kelly further teaches a method further comprising:
determining a patient procedure for a patient population (See Kelly Col. 19, ll. 63 – Col. 20, ll. 3: “In the next step of the preferred embodiment 104, the survey proctor uses the expert system to evaluate interactively if a patient is a potential high risk user.  This expert system is utilized to assess whether there are intervention programs, for example, standard intervention programs, which could minimize health risks which are likely to cause high utilization of health care by the individual 105.  These intervention programs are prioritized 106.”);
configuring, based on the patient procedure, the survey protocol for collecting patient inputs (See Kelly Col. 20, ll. 60-67: “In the initial step of the core survey expert system (see FIG. 25), a list of core survey questions 138 is developed prior to any contact with the patient, based on demographic data 139, risk factors 140, prior claims experience 141, and information obtained from the patient in prior surveys 142.  The survey questions request information on general health status, current medical treatment, high risk behavior, medical conditions, and other relevant information (FIG. 26)” and Kelly Col. 21, ll. 29-36: “If a survey has never been completed, an initial list of 10 core questions is generated.  The remaining 30 questions are generated in an interactive manner 90.  The precise initial ten core questions and the, for example, up to 30 additional questions are determined interactively based on the patient's profile and the response to each preceding question.  The patient profile is updated advantageously in real time 111”);
presenting the patient population with prompts (See Kelly Col. 21, ll. 29-36: “If a survey has never been completed, an initial list of 10 core questions is generated.  The remaining 30 questions are generated in an interactive manner 90.  The precise initial ten core questions and the, for example, up to 30 additional questions are determined interactively based on the patient's profile and the response to each preceding question.  The patient profile is updated advantageously in real time 111”); and
receiving patient data inputs based on the prompts (See Kelly Col. 21, ll. 29-36: “If a survey has never been completed, an initial list of 10 core questions is generated.  The remaining 30 questions are generated in an interactive manner 90.  The precise initial ten core questions and the, for example, up to 30 additional questions are determined interactively based on the patient's profile and the response to each preceding question.  The patient profile is updated advantageously in real time 111”).

Claim 18 – 
Regarding Claim 18, Kelly, Moore, Estes and Ryan teach the method of Claim 14 in its entirety.  Kelly does not disclose a method, further comprising:
establishing a first data set to disseminate to a first entity;
establishing a second data set to disseminate to a second entity;
disseminating the first data set to the first entity; and
disseminating the second data set to the second entity.

Moore discloses a method, further comprising, establishing a plurality of individualized data sets to disseminate to a plurality of entities (Each of these limitations is met by the following citations: See Moore Para [0172]: “Although not depicted, a single content source 204 may also have multiple data feeds 202.  These may be organized topically or according to target clients 102.” and See Moore Para [0174]: “As will be described in greater detail below, the aggregator 210 may filter, prioritize, or otherwise process the aggregated data feeds.  A single processed data feed 202 may then be provided to a client 102 as depicted by an arrow 212.  The client 102 may request periodic updates from the data feed 202 created by the aggregator 210 as also indicated by an arrow 212 . As indicated by an arrow 213, the client 102 may also configure the aggregator 210 such as by adding data streams 202, removing data streams 202, searching for new data streams 202, explicitly filtering or prioritizing items from the data streams 202, or designating personal preferences or profile data that the aggregator 210 may apply to generate the aggregated data feed 202” and as shown in Figure 2 of Moore, a first data set 202, an optional second data set 202, an optional third data set 202, and so forth, are aggregated by an aggregator 210.  And as provided in the citations above, individual target clients 102, may be on the receiving end of each individually tailored, distributed data set 202).
One would have been motivated to modify the method of Kelly to include individualized data sets that are disseminated to individual entities as disclosed by Moore. One would have been motivated to include individualized data sets that are disseminated to individual entities explicitly filter or prioritize items within data feeds to assist with syndication, distribution, and review of content (Moore Para [0173]).
	
Claim 19 – 
Regarding Claim 19, Kelly, Moore, Estes and Ryan teach the method of Claim 14 in its entirety.  Kelly does not disclose a method, further comprising:
disseminating the summary of the aggregated medical device-generated patient data and patient data inputs comprises disseminating a trend of the aggregated patient data.

Moore discloses a method, further comprising disseminating the summary of the aggregated medical device-generated patient data and patient data inputs comprises disseminating a trend of the aggregated patient data (See Moore Par [0286] which discloses medical devices producing medical information and patient data related to a particular topic, person, entity, etc. and may be pushed into a data stream; See Moore [0385]: “A social networking infrastructure may be used for example, to track preferences with respect to alternative treatment methods, to provide user communities according to treatment preferences, or evaluate and communicate trends towards and away from alternative protocols”).
One would have been motivated to modify the method of Kelly to include disseminating a trend of the aggregated patient data as disclosed by Moore.  One would have been motivated to include a patient outcome trend of the patient population with the aggregated population data set in order to compare how their patients fare following a certain intervention type compared to other patients within a national norm (Moore Para [0841]).  Additionally, creating a patient population outcome trend allows individual practice clients to compare themselves to the larger population of medical practice clients (Moore Para [0624]).
















Response to Arguments
Applicant’s arguments filed 08 December 2021 have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 101, Applicant argues on pp. 7-12 of Argument/Remarks that the 35 U.S.C. 101 rejections of Claims 1-3, 5-9, 11, 13, 14-19, & 21 should be withdrawn because the newly amended claims recite a practical application, specifically related to a post-operative infusion pump and further optimization/improvements to the infusion pump over prior art systems because of the collection and syndication of post-operative infusion pump parameter data within patient populations.  Examiner respectfully agrees with Applicant’s arguments.  The recited abstract idea relates to organizing healthcare treatment by performing the collection and analysis of data within a patient population and subsequently applying gathered trends from the patient population to optimize or improve future, individual patient treatment outcomes, such as by applying said gathered trends to various back-end devices. For instance, the independent Claims now positively recite the refinement of the functionality of each of a plurality of post-operative infusion pumps, i.e. the amount of infusion fluid provided over time to each of a plurality of patients, based on the performance of the abstract idea, and thereby integrate the recited abstract idea into a practical application.  Therefore, the 35 U.S.C. 101 rejections of Claims 1-3, 5-9, 11, 13, 14-19, & 21 have been withdrawn.
Regarding 35 U.S.C. 103, Applicant argues on pp. 12-14 of Arguments/Remarks that independent Claim 1 now contains newly amended subject matter that preclude the claim from the previous 35 U.S.C. 103 rejections and the cited portions of Moore, Estes and Kelly do not disclose each and every limitation present in newly amended Claims.  More specifically, Applicant argues that the references do not recite refining or improving a plurality of infusion pumps based on patient population trends via particularly adjusting an amount of infusion fluid provided over time by each infusion pump of a plurality of infusion pumps.  Examiner agrees with Applicant’s arguments.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection for these newly amended limitations is made over Moore, Estes, and Ryan.   As discussed above in the ‘35 U.S.C. 103 Claim 1 remains rejected under 35 U.S.C. 103 over Moore in view of Estes, further in view of Ryan.
Regarding 35 U.S.C. 103, Applicant argues on pp. 12-14 of Arguments/Remarks that independent Claims 7 & 14 now contain newly amended subject matter that preclude the claims from the previous 35 U.S.C. 103 rejections and the cited portions of Moore, Estes and Kelly do not disclose each and every limitation present in newly amended Claims.  More specifically, Applicant argues that the references do not recite refining or improving a plurality of infusion pumps based on patient population trends via particularly adjusting an amount of infusion fluid provided over time by each infusion pump of a plurality of infusion pumps.  Examiner agrees with Applicant’s arguments.  Therefore the rejections for these Claims have been withdrawn.  However, upon further consideration, a new grounds of rejection for these newly amended Claims is made over Moore, Kelly, Estes, and Ryan.  As discussed above in the ‘35 U.S.C. 103 rejections’ section of this Office Action, the combined disclosure of Moore, Kelly, and Estes effectively disclose aggregating and trending post-operative patient data and medical-device generated patient data of a patient population and collecting patient-generated inputs at a data collection/survey protocol.  Furthermore, this combined disclosure also effectively discloses the syndication or collection of the data specifically being performed at or by the post-operative infusion pumps and disseminating said collected/syndicated, post-operative data to a manufacturer or manufacturer Claim 7 remains rejected under 35 U.S.C. 103 over Moore in view of Kelly, further in view of Estes, further in view of Ryan and Claim 14 remains rejected under 35 U.S.C. 103 over Kelly in view of Moore, further in view of Estes, further in view of Ryan.
Regarding 35 U.S.C. 103, Applicant argues on pp. 15 of Arguments/Remarks that because Claim 7 is purportedly allowable over the art, Claims 8, 9, 11, 13, & 21 which are dependent from independent Claim 7, are also allowable over the art.  Examiner respectfully disagrees with Applicant.  As discussed above, Claim 7 remains rejected under 35 U.S.C. 103 over Moore in view of Kelly, further in view of Estes, further in view of Ryan.  As such, Claims 8, 9, 11, 13, & 21 which are dependent from independent Claim 7, are also rejected under 35 U.S.C. 103 over Moore in view of Kelly, further in view of Estes, further in view of Ryan.
Regarding 35 U.S.C. 103, Applicant argues on pp. 15 of Arguments/Remarks that because Claim 14 is purportedly allowable over the art, Claims 15-19 which are dependent from independent Claim 14, are also allowable over the art.  Examiner respectfully disagrees with Applicant.  As discussed above, Claim 14 remains rejected under 35 U.S.C. 103 Kelly in view of Moore, further in view of Estes.  As such, Claims 15-19 which are dependent from independent Claim 14, are also rejected under 35 U.S.C. 103 over Kelly in view of Moore, further in view of Estes, further in view of Ryan.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pait et al. (U.S. Patent Publication No. 2015/0006201) discloses a system for providing aggregated patient data and clinical data from healthcare devices and generating and sending data objects over a network to a third party organization
Agrawal et al. (U.S. Patent Publication No. 2013/0338630) discloses a system for managing use of insulin infusion devices, such that the system outputs recommendation to adjust basal rate settings and/or bolus calculator settings as needed to address glucose events in patients
Melker et al. (U.S. Patent Publication No. 2013/0296823) discloses a system for optimizing the safety and efficacy of various forms of pharmacodynamic and pharmacokinetic treatments via guided infusion devices in a variety of healthcare/treatment settings
Galley et al. (U.S. Patent Publication No. 2012/0173151) discloses a system for assessing diabetes treatment protocols in various patients, determining a patient proficiency level for the associated treatment protocol, and optimizing future treatment protocols based on the insights from previously monitored patients
Shaya et al. (U.S. Patent Publication No. 2010/0262434) discloses a system that calculates diabetic sensitivity factors affecting blood glucose levels such as in subcutaneous insulin pumps, and subsequently allows for uploading of varying patient data to a data structure, for a business or third party company to create subsequent insulin pumps for said patient that are tailored to each individual patient 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/11/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619